Exhibit 10.1

 

[g89321nc01i001.jpg]

 

RENEWAL EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into and effective as of
January 1, 2017 (“Effective Date”), by and between Accuray Incorporated, a
Delaware corporation (the “Company”), and Joshua H. Levine (“Executive”).

 

RECITALS

 

A.            The Company is in the business of developing, manufacturing and
selling radiation oncology, including radio surgery and radiation therapy,
technologies and devices (the “Business”).

 

B.            The Company wishes to employ Executive to serve as President and
Chief Executive Officer of the Company and Executive desires to serve the
Company in such capacity pursuant to the terms and conditions in this Agreement.

 

C.            As of the Effective Date, Executive has commenced full-time
employment with the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Position and Duties.

 

(a)           During the term of this Agreement, Executive will be employed by
the Company to serve as President and Chief Executive Officer of the Company,
reporting to the Board of Directors of the Company (the “Board”).  As President
and Chief Executive Officer, Executive will, subject to the supervision and
direction of the Board, be responsible for: (i) developing and implementing
strategies, goals, operating plans, policies and objectives for the Company;
(ii) establishing the organizational structure for the Company and delegating
authority to subordinates as necessary; (iii) representing the Company to the
financial community, customers, government agencies, stockholders and the
public; (iv) directing and managing the day-to-day operations and affairs of the
Company; (v) performing the duties and responsibilities customarily expected to
be performed by the chief executive officer; and (vi) performing such other
duties and functions as are reasonably required and/or as may be reasonably
prescribed by the Board from time to time.  As used herein, the term “Board”
shall also include authorized committees of the Board of Directors of the
Company.

 

(b)           The location of Executive’s employment will be the Company’s
headquarters offices, but Executive from time to time may be required to travel
to other geographic locations in connection with the performance of his/her
duties.

 

(c)           As of the Effective Date, the Board agrees to appoint Executive as
a director of the Company provided that as a condition precedent to such
appointment Executive tenders Executive’s irrevocable, conditional resignation
from the Board as provided for in the Company’s Corporate Governance Guidelines.

 

2.             Standards of Performance.  Executive will at all times
faithfully, industriously and to the best of his/her ability, experience and
talents perform all of the duties required of and from him/her pursuant to the
terms of this Agreement.  Executive will devote his/her full business energies
and abilities and all of his/her business time to the performance of his/her
duties hereunder and will not, without the Company’s prior written consent,
render to others any service of any kind (whether or not for compensation) that,
in the Company’s sole but reasonable judgment, would interfere with the full

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16

ACCURAY CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

performance of his/her duties hereunder.  Notwithstanding the foregoing,
Executive is permitted to spend reasonable amounts of time to manage his/her
personal financial and legal affairs and, with the Company’s consent which will
not be unreasonably withheld, to serve on one civic, charitable, not-for-profit,
industry or corporate board or advisory committee, provided that such
activities, individually and collectively, do not materially interfere with the
performance of Executive’s duties hereunder.  In no event will Executive engage
in any activities that could reasonably create a conflict of interest or the
appearance of a conflict of interest. Executive shall be subject to the
Company’s policies, procedures and approval practices, as generally in effect
from time to time.

 

3.             Term.

 

(a)           Term of Agreement.  This Agreement will have an initial term of
three (3) years commencing on the Effective Date (the “Initial Term”).  On the
third anniversary of the Effective Date, this Agreement will renew automatically
for additional three (3) year terms (each, an “Additional Term” and together
with the Initial Term, the “Term”), unless either party provides the other party
with written notice of non-renewal at least sixty (60) days prior to the date of
automatic renewal; provided, however, that if the Company enters into a
definitive agreement to be acquired and the transactions contemplated thereby
would result in the occurrence of a Change in Control (as defined below) if
consummated, then the Company will no longer be permitted to provide Executive
with written notice to not renew this Agreement unless such definitive agreement
is terminated without the Change in Control being consummated.  If the Change in
Control is consummated, the Agreement will continue in effect through the longer
of the date that is twelve (12) months following the effective date of the
Change in Control or the remainder of the Term then in effect (for purposes of
clarification, it will be possible for the Term of the Agreement to
automatically extend after the Company enters into the definitive agreement, but
before the Change in Control is consummated).  If the definitive agreement is
terminated without the transactions contemplated thereby having been consummated
and at the time of such termination there is at least twelve (12) months
remaining in the Term, the Agreement will continue in effect for the remainder
of the Term then in effect, but if there is less than twelve (12) months
remaining in the Term then in effect, the Agreement will automatically extend
for an additional three (3) years from the date the definitive agreement is
terminated.  If Executive becomes entitled to benefits under Section 5 during
the term of this Agreement, the Agreement will not terminate until all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.

 

(b)           At-Will Employment.  The Company and Executive acknowledge that,
notwithstanding the foregoing, Executive’s employment is and will continue to be
at-will, as defined under applicable law. As an at-will employee, either the
Company or the Executive may terminate the employment relationship at any time,
with or without cause; provided, however, that in connection with such
termination, the Company will provide Executive with any applicable benefits
under Section 5 to which Executive is entitled, all in accordance with the terms
and conditions thereof.

 

4.             Compensation and Benefits.

 

(a)           Base Salary.  As an annual base salary (“Base Salary”) for all
services rendered pursuant to this Agreement, Executive will be paid an initial
Base Salary in the gross amount of $710,000 calculated on an annualized basis,
less necessary withholdings and authorized deductions, and payable pursuant to
the Company’s regular payroll practices at the time.  The Base Salary is first
subject to review and adjustment within the first three (3) months after the end
of the fiscal year that includes the Effective Date, and, thereafter, subject to
periodic review and adjustment not less frequently than annually within the
first three (3) months after the end of the next successive fiscal year, in the
sole discretion of the Board. Executive’s Base Salary will not be reduced from
the level in effect from time to time, except that the Base Salary may be
reduced in connection with a salary reduction program of general application to

 

2

--------------------------------------------------------------------------------


 

senior executives of the Company where each experiences a substantially similar
reduction on a percentage basis.

 

(b)           Performance Bonus.  During Executive’s employment under this
Agreement, Executive will be eligible for a performance bonus, subject to the
terms and conditions of the Company’s Performance Bonus Plan, which is
applicable to senior executives of the Company.  The target amount of
Executive’s annual bonus is one hundred twenty percent (120%) of Executive’s
annual Base Salary (as defined in the Company’s Performance Bonus Plan as then
in effect).  However, payment of the performance bonus will be conditioned on
the Company’s achievement of corporate performance objectives approved by the
Board and on the Executive’s achievement of individual performance metrics to be
established annually and approved by the Board, all as established pursuant to
the Company’s Performance Bonus Plan as then in effect, and the bonus may be
zero.  For the avoidance of doubt, the performance bonus will be payable only if
the corporate and/or individual performance objectives approved by the Board are
achieved as determined by the Board, subject to the Board’s right to exercise
discretion in determining the amount of the bonus to be awarded, if any, as set
forth in the Company’s Performance Bonus Plan then in effect.  To encourage
continued tenure with the Company, Executive must be employed by the Company as
of the payment date to be eligible for a performance bonus for the year to which
the bonus relates, unless otherwise provided in Section 5.  Performance bonuses
will be paid out according to the terms of the Company’s Performance Bonus Plan.

 

(c)           Equity Incentive Awards.

 

(i)            Stock Options.  The Company may grant to Executive the option to
purchase shares of the Company’s common stock (“Options”) pursuant to the
Accuray Incorporated 2016 Equity Incentive Plan (the “Incentive Plan”).  All
Options shall be subject to the terms and conditions of the Incentive Plan and a
stock option grant notice and grant agreement in a form prescribed by the
Company, which Executive must sign as a condition to receiving the Options.

 

(ii)        Restricted Stock Units.  The Company may grant to Executive
restricted stock units (“RSUs”) pursuant to the Incentive Plan.  All RSUs are
subject to and conditioned on approval of the grant and its terms by the Board.
All RSUs shall be subject to the terms and conditions of the Incentive Plan and
a RSU grant notice and grant agreement in a form prescribed by the Company,
which Executive must sign as a condition to receiving the RSUs.

 

(iii)       Market Stock Units.  The Company may grant to Executive
performance-based market stock units (“MSUs”) pursuant to the Incentive Plan.
All MSUs are subject to and conditioned on approval of the grant and its terms
by the Board.  All granted MSUs shall vest as provided in the applicable MSU
grant notice and grant agreement (“MSU Agreement”).  All MSUs shall be subject
to the terms and conditions of the Incentive Plan and a MSU Agreement in a form
prescribed by the Company, which Executive must sign as a condition to receiving
the MSUs.

 

(iv)       Performance Stock Units.  The Company may grant to Executive
performance stock units (“PSUs”) pursuant to the Incentive Plan. All PSUs are
subject to and conditioned on approval of the grant and its terms by the Board. 
All granted PSUs shall vest as provided in the applicable PSU grant notice and
grant agreement (“PSU Agreement”).  All PSUs shall be subject to the terms and
conditions of the Incentive Plan and a PSU Agreement in a form prescribed by the
Company, which Executive must sign as a condition to receiving the PSUs.

 

(d)           Paid Time Off and Benefits.  Executive will accrue and be allowed
to use paid time off for vacation, illness and holidays pursuant to the
Company’s policies that apply to executive officers of the Company.  In
addition, Executive will be entitled to participate in any plans regarding

 

3

--------------------------------------------------------------------------------


 

benefits of employment, including pension, profit sharing, group health,
disability insurance and other employee pension and welfare benefit plans now
existing or hereafter established to the extent that Executive is eligible under
the terms of such plans and if the other executive officers of the Company
generally are eligible to participate in such plan.  The Company may, in its
sole discretion and from time to time, establish additional senior management
benefit plans as it deems appropriate.  Executive understands that any such
plans may be modified or eliminated in the Company’s sole discretion in
accordance with applicable law, provided that no such modification or
elimination shall result in reducing or eliminating any benefits in which
Executive’s right has vested.

 

(e)           Reimbursement of Business Expenses.  The Company will promptly
reimburse to Executive his/her reasonable, customary and documented
out-of-pocket business expenses in connection with the performance of his/her
duties under this Agreement, and in accordance with the policies and procedures
established by the Company; provided that each reimbursement shall be requested
within two (2) months after being incurred.

 

(f)            Sarbanes-Oxley Act Loan Prohibition and Company
Compensation-Related Polices.  To the extent that any Company benefit, program,
practice, arrangement or this Agreement would or might otherwise result in
Executive’s receipt of an illegal loan (the “Loan”), the Company shall use
commercially reasonable efforts to provide Executive with a substitute for the
Loan that is lawful and of at least equal value to Executive.  If this cannot be
done, or if doing so would be significantly more expensive to the Company than
making the Loan, the Company need not make the Loan to Executive or provide
him/her a substitute for it.  Further, Executive acknowledges that any bonus or
equity award provided for in this Agreement or otherwise awarded to him/her
shall be subject to the Company’s policies regarding recoupment and clawback, as
such policies may be amended from time to time, and agrees that he/she will be
subject to, and shall comply with, the Company’s stock ownership requirements
which are set forth in its Amended and Restated Corporate Governance Guidelines,
as such requirements may be amended from time to time, and the Company’s Insider
Trading Policy, as amended from time to time.

 

5.             Termination of Employment.

 

(a)           By Company Without Cause.  Subject to the last paragraph of this
Section 5(a), the Company may terminate Executive’s employment without Cause (as
defined below) effective on thirty (30) days’ written notice (such thirty
(30)-day period, the “Notice Period”, and such notice, the “Termination
Notice”), during which notice period Executive may be relieved of his/her duties
and placed on paid terminal leave and shall resign from the Board.  In such
event and subject to the other provisions of this Agreement, Executive will be
entitled to:

 

(i)            continued coverage under the Company’s insurance benefit plans
through the termination date and such other benefits to which he/she may be
entitled pursuant to the Company’s benefit plans, provided, however, that
Executive shall not participate in any severance plan of the Company;

 

(ii)           payment of all earned but unpaid compensation (including accrued
unpaid vacation) through the effective date of termination, payable on or before
the termination date; and

 

(iii)          reimbursement of expenses incurred on or before the termination
date in accordance with Section 4(e), above, if a request for reimbursement of
the expenses was timely submitted to the Company; plus

 

4

--------------------------------------------------------------------------------


 

(iv)          payment of the equivalent of the Base Salary without regard to any
reduction that would otherwise constitute Good Reason he/she would have earned
over the next twelve (12) months following the termination date (less necessary
withholdings and authorized deductions) at his/her then current Base Salary rate
(the “Severance Payment”), payable in a lump sum on the first regularly
scheduled payroll date following the date the Release becomes effective and
irrevocable (the “Release Effective Date”), but in any event within ten
(10) business days of the Release Effective Date and subject to Section 16,
below;

 

(v)           payment of a prorated portion of the actual bonus Executive would
have otherwise received for the fiscal year during which the termination occurs,
as if Executive had remained employed by the Company through the date that would
have otherwise been required to earn the bonus, but without the Board or any
committee of the Board exercising any negative discretion to reduce the amount
of the award, calculated by dividing the number of days from the start of the
fiscal year through the termination date by 365 and multiplying the amount of
such actual bonus Executive would have otherwise received by this percentage
(but not by more than 100%), and paid at the same time as bonuses are paid to
other Company executives that are similarly situated to Executive; provided,
however, that if the termination date is after the seventh month of the fiscal
year, the actual bonus will not be prorated and Executive will receive 100% of
such actual bonus Executive would have otherwise received for that fiscal year
at the same time as bonuses are paid to other Company executives that are
similarly situated to Executive;

 

(vi)          subject to Section 5(g), reimbursement of insurance premiums
payable to retain group health coverage as of the termination date for
himself/herself and his/her eligible dependents pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1986 (“COBRA”) for twelve (12) months or
the maximum period of COBRA coverage, whichever is less; provided that Executive
must submit a reimbursement request in accordance with Company policy within
thirty (30) days of paying such insurance premiums.  The Company will reimburse
the executive within thirty (30) days of receiving a properly submitted request.
In addition, if Executive accepts other employment within such twelve (12)
months, the Company’s obligation under this Section 5(a)(vi) will be
extinguished as of the date Executive becomes covered under the group health
plan of Executive’s new employer; and

 

(vii)         payment for executive outplacement assistance services with the
Company’s then current outplacement services vendor and in accordance with the
Company’s then current policies and practices with respect to outplacement
assistance for other executives of the Company for up to twelve (12) months
after the termination date.

 

The payments and benefits set forth in Sections 5(a)(i)-(iii) shall be referred
to as the “Accrued Benefits”, and the payments and benefits set forth in
Sections 5(a)(iv)-(vii) shall be referred to as the “Severance Benefits”. 
Executive shall not receive the Severance Benefits, the “Enhanced Severance
Benefits” as provided in Section 5(e), or the Termination Notice Replacement
Payment (as defined below) unless Executive executes the separation agreement
and general release attached as Exhibit A (the “Release”), and the same becomes
irrevocable pursuant to its terms within the 60-day period following his/her
termination of employment.  Notwithstanding the foregoing paragraphs of this
Section 5(a), the Company may terminate Executive’s employment prior to the
expiration of the Notice Period, and in the case of such termination, the
Company shall pay Executive the equivalent of the Base Salary he/she would have
earned over the remainder of the Notice Period (less necessary withholdings and
authorized deductions) at his/her then current Base Salary rate (the
“Termination Notice Replacement Payment”), subject to Executive satisfying the
requirements of the previous sentence.  Any such Termination Notice Replacement
will be paid in a lump sum at the same time as the Severance Payment.

 

5

--------------------------------------------------------------------------------


 

(b)           By Company With Cause.  The Company may terminate Executive’s
employment at any time and without prior notice, written or otherwise, for
Cause.  As used in this Agreement, “Cause” shall mean any of the following
conduct by Executive:  (i) material breach of this Agreement, or of a Company
policy or of a law, rule or regulation applicable to the Company or its
operations; (ii) demonstrated and material neglect of duties, or failure or
refusal to perform the material duties of his/her position, or the failure to
follow the reasonable and lawful instructions of the Board; (iii) gross
misconduct or dishonesty, self-dealing, fraud or similar conduct that the Board
reasonably determines has caused, is causing or reasonably is likely to cause
harm to the Company; or (iv) conviction of or plea of guilty or nolo contendere
to any crime other than a traffic offense that is not punishable by a sentence
of incarceration.  Termination pursuant to Section 5(b)(ii) shall be effective
only if such failure continues after Executive has been given written notice
thereof and fifteen (15) business days thereafter in which to present his/her
position to the Board or to cure the same, unless the Board reasonably
determines that the reason(s) for termination are not capable of being cured. 
In the event of termination for Cause, Executive will be entitled only to the
Accrued Benefits through the termination date, which will be the date on which
the notice is given.  The Company will have no further obligation to pay any
compensation of any kind (including without limitation any bonus or portion of a
bonus that otherwise may have become due and payable to Executive with respect
to the year in which such termination date occurs), or severance payment of any
kind nor to make any payment in lieu of notice.

 

(c)           Incapacity or Death.

 

(i)            If Executive becomes unable, due to physical or mental illness or
injury, to perform the essential duties of his/her position for more than twelve
(12) consecutive weeks in any twelve (12) month period during this Agreement
with or without reasonable accommodation (“Incapacity”), the Company has the
right to terminate Executive’s employment on fifteen (15) days’ written notice. 
In the event of termination for Incapacity, (i) Executive will be entitled to
receive the Accrued Benefits, (ii) any unvested equity awards previously granted
to Executive that are scheduled to vest based solely on the achievement of
service-based conditions (“Time-based Equity Awards”) shall become immediately
vested to the extent that such Time-based Equity Awards would have vested within
twelve (12) months after the date of termination had such Time-based Equity
Awards had vesting schedules that provided for pro-rata vesting on a monthly
basis over the entirety of the vesting schedule, and (iii) with respect to any
equity awards that are scheduled to vest based on the achievement of
performance-based conditions (which may include additional service-based
conditions) (“Performance-based Equity Awards”) for which the performance period
is scheduled to end within twelve (12) months after the date of termination,
each such Performance-based Equity Award will remain outstanding until the date
the Compensation Committee of the Board (the “Compensation Committee”)
determines whether the applicable performance condition is achieved (provided
that in no event will such Performance-based Equity Award remain outstanding
beyond the Performance-based Equity Award’s maximum term to expiration) and will
vest in accordance with its terms to the extent such performance condition is
achieved; and

 

(ii)           Executive’s employment pursuant to this Agreement shall be
immediately terminated without notice by the Company upon the death of
Executive.  If Executive dies while actively employed pursuant to this
Agreement, (i) the Company will pay to his/her estate or designated
beneficiaries within sixty (60) days the Accrued Benefits, (ii) any unvested
Time-based Equity Awards shall become immediately vested to the extent that such
Time-based Equity Awards would have vested within twelve (12) months after the
date of termination had such Time-based Equity Awards had vesting schedules that
provided for pro-rata vesting on a monthly basis over the entirety of the
vesting schedule, and (iii) with respect to any Performance-based Equity Awards
for which the performance period is scheduled to end within twelve (12) months
after the date of termination, each such Performance-based Equity Award will
remain outstanding until the date the Compensation Committee

 

6

--------------------------------------------------------------------------------


 

determines whether the applicable performance condition is achieved (provided
that in no event will such Performance-based Equity Award remain outstanding
beyond the Performance-based Equity Award’s maximum term to expiration) and will
vest in accordance with its terms to the extent such performance condition is
achieved.

 

(d)           Resignation for Good Reason.  Executive may terminate this
Agreement for Good Reason (as defined below) by giving written notice to the
Company of such termination, subject to Executive complying with the notice,
cure period and other requirements set forth within the definition of Good
Reason below.  As used in this Agreement, “Good Reason” shall mean the
occurrence of any one of the following without Executive’s written consent: 
(i) a material reduction in Executive’s Base Salary and/or a material breach of
this Agreement by the Company resulting from the failure to provide the benefits
required in Section 4, (ii) any action or inaction that constitutes a material
breach by the Company of this Agreement; (iii) a material diminution in
Executive’s authority, duties or responsibilities such that they are materially
inconsistent with his/her position as President and Chief Executive Officer of
the Company; and (iv) relocation of the Company’s headquarters to a location
that materially increases Executive’s commute, provided that no termination for
Good Reason shall be effective until Executive has given the Company written
notice (pursuant to Section 11 below) within sixty (60) days after Executive
becomes aware of the initial occurrence of any of the foregoing specifying the
event or condition constituting the Good Reason and the specific reasonable cure
requested by Executive, and the Company has failed to cure the occurrence within
thirty (30) days of receiving written notice from Executive, and Executive
resigns within six (6) months after Executive becomes aware of the initial
occurrence.   In the event of a termination for Good Reason, Executive will be
entitled to the Accrued Benefits and the Severance Benefits, on the same
conditions, form of payment and timing as set forth in Section 5(a).

 

(e)           Effect of Change in Control.  If the Company terminates
Executive’s employment with the Company without Cause (excluding due to
Executive’s death or Incapacity) or if Executive resigns from such employment
for Good Reason, and, in each case, such termination occurs during the Change in
Control Period (as defined below), Executive will be entitled to the Accrued
Benefits, and subject to the same conditions set forth in the final paragraph of
Section 5(a), (i) two times the Severance Payment set forth in Section 5(a)(iv),
paid in the same form (i.e., a lump sum) and at the same time as the Severance
Payments set forth in Section 5(a)(iv), (ii) subject to Section 5(g), the
reimbursement of Executive’s insurance premiums for twelve (12) months in the
same form and at the same time and under the same conditions as provided in
Section 5(a)(vi), (iii) a taxable monthly payment (which may be used for any
purpose) equal to actual the COBRA reimbursement payment that Executive receives
under Section 5(e)(ii) for any particular month, (iv) two hundred percent (200%)
of Executive’s target bonus for the fiscal year during which termination occurs,
but no less than two hundred percent (200%) of the target bonus in effect for
the fiscal year immediately prior to the Change in Control if the Change in
Control occurs within the first three (3) months of the fiscal year, payable at
the same time as the payment under clause (i) of this Section 5(e), (v) all
outstanding unvested equity awards previously granted to Executive shall become
immediately vested (the “Enhanced Severance Benefits”), and (vi) payment for
executive outplacement assistance services with the Company’s then current
outplacement services vendor and in accordance with the Company’s then current
policies and practices with respect to outplacement assistance for other
executives of the Company for up to twelve (12) months after the termination
date.

 

For the avoidance of doubt, if Executive’s termination without Cause (excluding
due to Executive’s death or Incapacity) or resignation for Good Reason occurs
prior to a Change in Control, then any unvested portion of Executive’s
outstanding equity awards will remain outstanding until the earlier of (i) the
date that is three (3) months following the termination of Executive’s
employment or (ii) the date that a Change in Control occurs (provided that in no
event will any of Executive’s equity awards remain

 

7

--------------------------------------------------------------------------------


 

outstanding beyond the equity award’s maximum term to expiration).  In the event
that a Change in Control does not occur by the date that is three (3) months
following the termination of Executive’s employment, any unvested portion of
Executive’s equity awards automatically will be forfeited permanently without
having vested. Further, for any Performance-based Equity Awards, the
performance-based vesting component of the equity awards shall not be deemed to
be automatically achieved as a result of the application of Section 5(e)(v) but
will remain outstanding during the three (3) month period following Executive’s
termination or through the date of the Change in Control, as applicable, to
determine whether a Change in Control would have occurred within three
(3) months of the termination of Executive’s employment and, if so, the extent
to which the performance condition is achieved, such determination to be made in
accordance with the procedures set forth in the applicable award agreement.  If
the performance condition is satisfied and that would cause the award to become
eligible to vest based on continued service, then clause (v) of this
Section 5(e) will cause the service-based vesting component to be deemed
satisfied and the vesting of the equity award will be accelerated as to the
portion of the award that became eligible to vest.  For clarity, if there is no
service-based condition that applies with respect to any portion of such equity
award upon such satisfaction of the performance condition, such portion of the
equity award will immediately vest upon such satisfaction of the performance
condition.

 

For the sake of clarity, if any payments or benefits are payable under this
Section 5(e), no payments or benefits shall be made under any other subsection
of this Section 5, including Section 5(a) and Section 5(d), and any Enhanced
Severance Benefits will be reduced by any Severance Benefits that may have been
paid or provided with respect to any termination triggering Severance Benefits
that occurs during the three-month period prior to a Change in Control (this
provision, the “Non-duplication Provision”).

 

As used in this Agreement, a “Change in Control” shall mean any of the following
events:

 

(i)            the acquisition by any Group or Person (as such terms are defined
in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)), other than (A) a trustee or other fiduciary holding
securities of the Company under an employee benefit plan of the Company or
(B) an entity in which the Company directly or indirectly beneficially owns
fifty percent (50%) or more of the voting securities of such entity (an
“Affiliate”), of any securities of the Company, immediately after which such
Group or Person has beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty percent (50%) or more of (X) the
outstanding shares of Common Stock or (Y) the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors;

 

(ii)           the Company (and/or its subsidiaries) is a party to a merger or
consolidation with a Person other than an Affiliate, which merger or
consolidation results in (a) the holders of voting securities of the Company
outstanding immediately before such merger or consolidation failing to continue
to represent (either by remaining outstanding or being converted into voting
securities of the surviving entity) fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of the corporation or
entity resulting from or surviving such merger or consolidation or
(b) individuals who are directors of the Company just prior to such merger or
consolidation not constituting more than fifty percent (50%) of the members of
the Board of Directors of the surviving entity or corporation immediately after
the consummation of such merger or consolidation; or

 

(iii)          all or substantially all of the assets of the Company and its
subsidiaries are, in any transaction or series of transactions, sold or
otherwise disposed of (or consummation of any transaction, or series of related
transactions, having similar effect), other than to an Affiliate;

 

8

--------------------------------------------------------------------------------


 

provided, however, that in no event shall a “Change in Control” be deemed to
have occurred for purposes of this Agreement solely because the Company engages
in an internal reorganization, which may include a transfer of assets to, or a
merger or consolidation with, one or more Affiliates. Additionally, with respect
to the payment of any “nonqualified deferred compensation” within the meaning of
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), that
is not exempt from section 409A of the Code, no event shall constitute a Change
in Control unless it also constitutes a change in the ownership of the Company
(as defined in Treasury Regulation section 1.409A-3(i)(5)(v)), a change in
effective control of the Company (as defined in Treasury Regulation section
1.409A-3(i)(5)(vi)), or a change in the ownership of a substantial portion of
the assets of the Company (as defined in Treasury Regulation section
1.409A-3(i)(5)(vii)).

 

As used in this Agreement, a “Change in Control Period” shall mean the period
beginning three (3) months prior to, and ending twelve (12) months following, a
Change in Control.

 

(f)            Voluntary Resignation without Good Reason.  Executive may
terminate this Agreement without Good Reason effective on sixty (60) day’s
written notice, unless the Company in its sole discretion accepts the
resignation earlier.  In the event that Executive resigns without Good Reason as
defined above in Section 5(d), Executive will be entitled only to the Accrued
Benefits through the termination date.  The Company will have no further
obligation to pay any compensation of any kind (including without limitation any
bonus or portion of a bonus that otherwise may have become due and payable to
Executive with respect to the year in which such termination date occurs unless
he/she remains employed with the Company as of the date bonuses are paid to
other senior executives of the Company), or severance payments of any kind.

 

(g)           If the Company determines in its sole discretion that it cannot
make the COBRA reimbursements under Section 5(a)(vi) or Section 5(e)(ii) (the
“COBRA Reimbursements”) without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will in lieu thereof provide to Executive a taxable monthly payment, payable on
the last day of a given month, in an amount equal to the monthly COBRA premium
that the Executive would be required to pay to continue the Executive’s group
health coverage in effect on the termination of employment date (which amount
will be based on the premium for the first month of COBRA continuation
coverage), which payments will be made regardless of whether the Executive
elects COBRA continuation coverage and will commence on the month following the
Executive’s termination of employment and will end on the earlier of (x) the
date upon which the Executive obtains other employment or (y) the date the
Company has paid an amount equal to twelve (12) payments. For the avoidance of
doubt, such taxable payments in lieu of COBRA Reimbursements (the “COBRA
Substitute Payments”) may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholding.

 

6.             Proprietary Information Obligations.

 

(a)   Proprietary Information and Confidentiality.  Both before and during the
term of Executive’s employment, Executive will have access to and become
acquainted with Company confidential and proprietary information (together
“Proprietary Information”), including but not limited to information or plans
concerning the Company’s products and technologies; customer relationships;
personnel; sales, marketing and financial operations and methods; trade secrets;
formulae and secret developments and inventions; processes; and other
compilations of information, records, and specifications.  Executive will not
disclose any of the Proprietary Information directly or indirectly, or use it in
any way, either during his/her employment pursuant to this Agreement or at any
time thereafter, except as reasonably required or specifically requested in the
course of his/her employment with the Company or as authorized in writing by the
Company.  Notwithstanding the foregoing, Proprietary

 

9

--------------------------------------------------------------------------------


 

Information does not include information that is otherwise publicly known or
available, provided it has not become public as a result of a breach of this
Agreement or any other agreement Executive has to keep information
confidential.  It is not a breach of this Agreement for Executive to disclose
Proprietary Information (i) pursuant to an order of a court or other
governmental or legal body or (ii) in connection with Protected Activity (as
defined below).  Executive understands that nothing in this Agreement shall in
any way limit or prohibit Executive from engaging in any Protected Activity. For
purposes of this Agreement, “Protected Activity” means filing a charge or
complaint with, or otherwise communicating or cooperating with or participating
in any investigation or proceeding that may be conducted by any federal, state
or local government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”). Executive understands that in connection with such Protected
Activity, Executive is permitted to disclose documents or other information as
permitted by law, and without giving notice to, or receiving authorization from,
the Company. Notwithstanding, in making any such disclosures or communications,
Executive agrees to take all reasonable precautions to prevent any unauthorized
use or disclosure of any information that may constitute Proprietary Information
to any parties other than the Government Agencies. Executive further understands
that “Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications. In addition, Executive hereby
acknowledges that the Company has provided Executive with notice in compliance
with the Defend Trade Secrets Act of 2016 regarding immunity from liability for
limited disclosures of trade secrets. The full text of the notice is attached in
Exhibit B.

 

(b)           Inventions Agreement and Assignment.

 

(i)            Executive hereby agrees to disclose promptly to the Company (or
any persons designated by it) all developments, designs, creations,
improvements, original works of authorship, formulas, processes, know-how,
techniques and/or inventions (collectively, the “Inventions”) (A) which are made
or conceived or reduced to practice by Executive, either alone or jointly with
others, in performing his/her duties during the period of Executive’s employment
by the Company, that relate to or are useful in the business of the Company; or
(B) which result from tasks assigned to Executive by the Company, or from
Executive’s use of the premises or other resources owned, leased or contracted
by the Company.

 

(ii)           Executive agrees that all such Inventions which the Company in
its discretion determines to be related to or useful in its business or its
research or development, or which result from work performed by Executive for
the Company, will be the sole and exclusive property of the Company and its
assigns, and the Company and its assigns will have the right to use and/or to
apply for patents, copyrights or other statutory or common law protections for
such Inventions in any and all countries.  Executive further agrees to assist
the Company in every reasonable way (but at the Company’s expense) to obtain and
from time to time enforce patents, copyrights and other statutory or common law
protections for such Inventions in any and all countries.  To that end,
Executive will execute all documents for use in applying for and obtaining such
patents, copyrights and other statutory or common law protections therefor and
enforcing the same, as the Company may desire, together with any assignments
thereof to the Company or to persons or entities designated by the Company. 
Should the Company be unable to secure Executive’s signature on any document
necessary to apply for, prosecute, obtain, or enforce any patent, copyright or
other right or protection relating to any Invention, whether due to his/her
mental or physical incapacity or any other cause, Executive hereby irrevocably
designates and appoints the Company and each of its duly authorized officers and
agents as Executive’s agent and attorney-in-fact, to act for and in his/her
behalf and stead, to execute and file any such document, and to do all other
lawfully permitted acts to further the prosecution, issuance, and enforcement of
patents, copyrights or other rights or protections with the same force and
effect as if executed and delivered by Executive.  Executive’s obligations under
this Section 6(b)(ii) will continue beyond the termination of

 

10

--------------------------------------------------------------------------------


 

Executive’s employment with the Company, but the Company will compensate
Executive at a reasonable rate after such termination for time actually spent by
Executive at the Company’s request in providing such assistance.

 

(iii)          Executive hereby acknowledges that all original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of Executive’s employment which are protectable by copyright are
“works for hire,” as that term is defined in the United States Copyright Act (17
USCA, Section 101).

 

(iv)          Any provision in this Agreement requiring Executive to assign
Executive’s rights in any Invention to the Company will not apply to any
invention that is exempt under the provisions of California Labor Code
section 2870, which provides:

 

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:  (1) relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer.  (b) To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.”

 

(c)           Non-Solicitation of Customers and Other Business Partners. 
Executive recognizes that by virtue of his/her employment with the Company,
he/she will be introduced to and involved in the solicitation and servicing of
existing customers and other business partners of the Company and new customers
and business partners obtained by the Company during his/her employment. 
Executive understands and agrees that all efforts expended in soliciting and
servicing such customers and business partners shall be for the benefit of the
Company.  Executive further agrees that during his/her employment with the
Company he/she will not engage in any conduct which could in any way jeopardize
or disturb any of the customer and business partner relationships of the
Company.  In addition, to the extent permitted under applicable law, Executive
agrees that, for a period beginning on the Effective Date and ending twelve (12)
months after termination of Executive’s employment with the Company, regardless
of the reason for such termination, Executive shall not use any Proprietary
Information to, directly or indirectly, solicit, direct, interfere with, or
entice away from the Company any existing customer, licensee, licensor, vendor,
contractor or distributor of the Company or for the customer or other business
partner to expand its business with a competitor, without the prior written
consent of the Board; provided, however, that if Executive is or becomes a
permanent resident of the state of California and remains such a permanent
resident through the date of termination of Executive’s employment, this
Section 6(c) shall not apply following the termination of Executive’s employment
with the Company.

 

(d)           Non-Solicitation of Employees.  Executive recognizes the
substantial expenditure of time and effort which the Company devotes to the
recruitment, hiring, orientation, training and retention of its employees. 
Accordingly, Executive agrees that, for a period beginning on the Effective Date
and ending twelve (12) months after termination of Executive’s employment with
the Company, regardless of the reason for such termination, Executive shall not
use any Proprietary Information, directly or indirectly, for himself or on
behalf of any other person or entity, solicit, offer employment to,

 

11

--------------------------------------------------------------------------------


 

hire or otherwise retain the services of any employee of the Company in a
position classified as exempt from overtime pay requirements.  For purposes of
the foregoing, “employee of the Company” shall include any person who was an
employee of the Company at any time within six (6) months prior to the
prohibited conduct.

 

(e)           Company Property and Materials.

 

(i)            All files, records, documents, computer-recorded or electronic
information, drawings, specifications, equipment, and similar items relating to
Company business, whether prepared by Executive or otherwise coming into his/her
possession, will remain the Company’s exclusive property and will not be removed
from Company premises under any circumstances whatsoever without the Company’s
prior written consent, except when, and only for the period, necessary to carry
out Executive’s duties hereunder

 

(ii)           In the event of termination of Executive’s employment for any
reason, Executive will promptly deliver to the Company all Company equipment
(including, without limitation, any cellular phones, beeper/pagers, computer
hardware and software, fax machines and other tools of the trade) and all
originals and copies of all documents, including without limitation, all books,
customer lists, forms, documents supplied by customers, records, product lists,
writings, manuals, reports, financial documents and other documents or property
in Executive’s possession or control, which relate to the Company’s business in
any way whatsoever, and in particular to customers of the Company, or which may
be considered to constitute or contain Proprietary Information as defined above,
and Executive will neither retain, reproduce, nor distribute copies thereof
(other than copies of Executive’s electronic or hardcopy address and telephone
contact data base or directories).  Notwithstanding the foregoing, Executive
shall be allowed to retain a copy of the Employee Handbook and personnel records
relating to Executive’s employment.

 

(f)            Remedies for Breach. Executive acknowledges that any breach by
Executive of this Section 6 would cause the Company irreparable injury and
damage for which monetary damages are inadequate.  Accordingly, in the event of
a breach or a threatened breach of this Section 6, the Company will be entitled
to seek an injunction restraining such breach.  In addition, in the event of a
breach of this Section 6, the Company’s obligation to pay any unpaid portion of
the Severance Payment or other benefits as set forth in Sections 5(a) and (d) of
this Agreement will be extinguished.  Nothing contained herein will be construed
as prohibiting the Company from pursuing any other remedy available to the
Company for such breach or such threatened breach.  Executive has carefully read
and considered these restrictions and agrees they are fair and reasonable
restrictions on Executive and are reasonably required for the protection of the
interests of the Company.  Executive agrees not to circumvent the spirit of
these restrictions by attempting to accomplish indirectly what Executive is
otherwise restricted from doing directly.  Executive agrees that the
restrictions in this Section 6 are reasonable and necessary to protect the
Company’s Proprietary Information, and they do not prevent Executive from
working in the medical device industry.  Executive agrees that the covenants and
agreements by Executive contained in this Section 6 shall be in addition to any
other agreements and covenants Executive may have agreed to in any other
employee proprietary information, confidentiality, non-disclosure or other
similar agreement and that this Section 6 shall not be deemed to limit such
other covenants and agreements, all of which shall continue to survive the
termination of this Agreement in accordance with their respective terms. A
breach by Executive of the terms of such other agreements and covenants shall be
deemed to be a breach by Executive of this Section 6 and of this Agreement.  To
the extent any of the provisions in this Section 6 are held to be overly broad
or otherwise unenforceable at the time enforcement is sought, Executive agrees
that the provision shall be reformed and enforced to the greatest extent
permissible by law.  Executive further agrees that if any portion of this
Section 6 is held to be unenforceable, the remaining provisions of this
Section 6 shall be enforced as written.

 

12

--------------------------------------------------------------------------------


 

7.             Interpretation, Governing Law and Exclusive Forum.  The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of California (excluding any that mandate the
use of another jurisdiction’s laws).  Any arbitration (unless otherwise mutually
agreed), litigation or similar proceeding with respect to such matters only may
be brought within Santa Clara County, California, and all parties to this
Agreement consent to California’s jurisdiction.

 

8.             Entire Agreement.  All oral or written agreements or
representations, express or implied, with respect to the subject matter of this
Agreement are set forth in this Agreement.

 

9.             Severability.  In the event that one or more of the provisions
contained in this Agreement are held to be invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such holding shall not impair
the validity, legality or enforceability of the remaining provisions herein.

 

10.          Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of, Executive and his/her estate, but Executive may
not assign or pledge this Agreement or any rights arising under it, except to
the extent permitted under the terms of the benefit plans in which he/she
participates.  No rights or obligations of the Company under this Agreement may
be assigned or transferred except that the Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, sale, transfer
of stock, consideration or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no succession had taken place.  As used in this
Agreement, “Company” means the Company as hereinbefore defined and any successor
to its business and/or assets (by merger, purchase or otherwise as provided in
this Section 10) which executes and delivers the agreement provided for in this
Section 10 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.  In the event that any successor refuses to
assume the obligations hereunder, the Company as hereinbefore defined shall
remain fully responsible for all obligations hereunder.

 

11.          Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be given by hand delivery, electronic
mail, facsimile, telecopy, overnight courier service, or by United States
certified or registered mail, return receipt requested.  Each such notice,
request, demand or other communication shall be effective (i) if delivered by
hand or by overnight courier service, when delivered at the address specified in
this Section 11; (ii) if given by electronic mail, facsimile or telecopy, when
such electronic mail, facsimile or telecopy is transmitted to the electronic
mail address or facsimile or telecopy number specified in this Section 11 and
confirmation is received if during normal business hours on a business day, and
otherwise, on the next business day; and (iii) if given by certified or
registered mail, three (3) days after the mailing thereof.  Notices shall be
addressed to the parties as follows (or at such other address, email address or
fax number as either party may from time to time specify in writing by giving
notice as provided herein):

 

If to the Company:

 

Accuray Incorporated

 

 

1310 Chesapeake Terrace

 

 

Sunnyvale, California 94089

 

 

Attn: Board of Directors

 

 

c/o Corporate Secretary

 

 

Fax No. (408) 789-4205

 

 

 

If to Executive:

 

Joshua H. Levine

 

 

Address: most recent on file with the Company

 

 

Email: most recent on file with the Company

 

13

--------------------------------------------------------------------------------


 

12.          Indemnification.  As soon as reasonably practicable after the due
execution of this Agreement by each of the parties hereto, the Company and
Executive will enter into the Company’s standard form of indemnification
agreement utilized by the Company for its directors and executive officers.

 

13.          Dispute Resolution.  The parties agree that all disputes, claims or
controversies between them and between Executive and any of the Company’s
affiliated entities and the successor of all such entities, including any
dispute, claim or controversy arising from or otherwise in connection with this
Agreement and/or Executive’s employment with the Company, will be resolved as
follows:

 

(a)           Prior to initiating any other proceeding, the complaining party
will provide the other party with a written statement of the claim identifying
any supporting witnesses or documents and the requested relief.  The responding
party shall within forty-five (45) days furnish a statement of the relief, if
any, that it is willing to provide, and identify supporting witnesses or
documents.

 

(b)           If the matter is not resolved by the exchange of statements of
claim and statements of response as provided herein, the parties shall submit
the dispute to non-binding mediation, the cost of the mediator to be paid by the
Company, before a mediator and/or service to be jointly selected by the
parties.  Each party will bear his/her or its own attorney’s fees and witness
fees.

 

(c)           If the parties cannot agree on a mediator and/or if the matter is
not otherwise resolved by mediation, any controversy or claim between Executive
and the Company and any of its current or former directors, officers and
employees, including any arising out of or relating to this Agreement or breach
thereof, shall be settled by final and binding arbitration in the county in
which Executive last worked, or elsewhere as mutually agreed by the parties, by
a single arbitrator pursuant to the Employment Dispute Rules of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), unless the parties to the
dispute agree to another arbitration service or independent arbitrator.  The
parties may conduct discovery to the extent permitted in a court of law; the
arbitrator will render an award together with a written opinion indicating the
bases for such opinion; and the arbitrator will have full authority to award all
remedies that would be available in court.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  Each
party shall bear its own attorney’s fees and costs, unless the claim is based on
a statute that provides otherwise.  The Company will pay the arbitrator’s fees
and any administrative charges of the arbitration service, except that if
Executive initiates the claim, he/she will pay a portion of the administrative
charges equal to the amount he/she would have paid to initiate the claim in a
court of general jurisdiction.

 

(d)           EXECUTIVE AND THE COMPANY AGREE THAT THIS ARBITRATION PROCEDURE
WILL BE THE EXCLUSIVE MEANS OF REDRESS FOR ANY DISPUTES RELATING TO OR ARISING
FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM, INCLUDING
DISPUTES OVER UNPAID WAGES, BREACH OF CONTRACT OR TORT, VIOLATION OF PUBLIC
POLICY, RIGHTS PROVIDED BY FEDERAL, STATE OR LOCAL STATUTES, REGULATIONS,
ORDINANCES, AND COMMON LAW, LAWS THAT PROHIBIT DISCRIMINATION BASED ON ANY
PROTECTED CLASSIFICATION, AND ANY OTHER STATUTES OR LAWS RELATING TO AN
EXECUTIVE’S RELATIONSHIP WITH THE COMPANY.  THE FOREGOING NOTWITHSTANDING,
CLAIMS FOR WORKERS’ COMPENSATION BENEFITS OR UNEMPLOYMENT INSURANCE, OR ANY
OTHER CLAIMS WHERE MANDATORY ARBITRATION IS PROHIBITED BY LAW, ARE NOT COVERED
BY THIS ARBITRATION PROVISION.  THE PARTIES EXPRESSLY WAIVE THE RIGHT TO A JURY
TRIAL, AND AGREE THAT THE ARBITRATOR’S AWARD SHALL BE FINAL AND BINDING ON BOTH
PARTIES.  THIS ARBITRATION PROVISION IS TO BE CONSTRUED AS BROADLY AS IS
PERMISSIBLE UNDER APPLICABLE LAW.

 

14

--------------------------------------------------------------------------------


 

14.          Representations.  Each person executing this Agreement hereby
represents and warrants on behalf of himself/herself and of the
entity/individual on whose behalf he/she is executing the Agreement that he/she
is authorized to represent and bind the entity/individual on whose behalf he/she
is executing the Agreement.  Executive specifically represents and warrants to
the Company that he/she reasonably believes (a) he/she is not under any
contractual or other obligations that would prevent, limit or impair Executive’s
performance of his/her obligations under this Agreement and (b) that entering
into this Agreement will not result in a breach of any other agreement to which
he/she is a party. Executive acknowledges that Executive has been given the
opportunity to consult with legal counsel and seek such advice and consultation
as Executive deems appropriate or necessary.

 

15.          Amendments and Waivers.  No provisions of this Agreement may be
modified, waived, or discharged except by a written document signed by Executive
and a duly authorized Company officer.  Thus, for example, promotions,
commendations, and/or bonuses shall not, by themselves, modify, amend, or extend
this Agreement.  A waiver of any conditions or provisions of this Agreement in a
given instance shall not be deemed a waiver of such conditions or provisions at
any other time.

 

16.          Taxes.

 

(a)           Withholdings.  The Company may withhold from any compensation and
benefits payable under this Agreement all federal, state, city and other taxes
or amounts as shall be determined by the Company to be required to be withheld
pursuant to applicable laws, or governmental regulations or rulings.  Executive
shall be solely responsible for the satisfaction of any taxes (including
employment taxes imposed on employees and penalty taxes on nonqualified deferred
compensation).

 

(b)           Net Proceeds Maximization.  Notwithstanding any provision of this
Agreement to the contrary, if all or any portion of the payments or benefits
received or realized by Executive pursuant to this Agreement either alone or
together with other payments or benefits that Executive receives or realizes or
is then entitled to receive or realize from the Company or any of its affiliates
(“Potential Parachute Payments”) would constitute an “excess parachute payment”
within the meaning of section 280G of the Code and/or any corresponding and
applicable state law provision, the Potential Parachute Payments will be reduced
by reducing the amount of the Potential Parachute Payments to the extent
necessary so that no portion of the Potential Parachute Payments will be subject
to the excise tax imposed by section 4999 of the Code and any corresponding
and/or applicable state law provision.  Notwithstanding the foregoing, a
reduction will be made under the previous sentence only if, by reason of that
reduction, Executive’s net after tax benefit exceeds the net after tax benefit
he/she would realize if the reduction were not made.  For purposes of this
paragraph, “net after tax benefit” means the sum of (i) the total amount
received or realized by Executive pursuant to this Agreement that would
constitute a “parachute payment” within the meaning of section 280G of the Code
and any corresponding and applicable state law provision, plus (ii) all other
payments or benefits that Executive receives or realizes or is then entitled to
receive or realize from the Company and any of its affiliates that would
constitute a “parachute payment” within the meaning of Section 280G of the Code
and any corresponding and applicable state law provision, less (iii) the amount
of federal or state income taxes payable with respect to the payments or
benefits described in (i) and (ii) above calculated at the maximum marginal
individual income tax rate for each year in which payments or benefits are
realized by Executive (based upon the rate in effect for that year as set forth
in the Code at the time of the first receipt or realization of the foregoing),
less (iv) the amount of excise taxes imposed with respect to the payments or
benefits described in (i) and (ii) above by section 4999 of the Code and any
corresponding and applicable state law provision.  All determinations and
calculations made in this paragraph shall be made by an independent accounting
firm (the “Accounting Firm”) selected by the Company prior to the Change in
Control and the Company will bear all costs and expenses incurred by the
Accounting Firm in connection with its determination.  The Accounting Firm shall
be a nationally recognized United States public accounting firm which has not,
during the two (2) years preceding the date of its selection, acted in any way
on behalf

 

15

--------------------------------------------------------------------------------


 

of (x) the Company or any affiliate thereof or (y) Executive.   If any payments
or benefits are reduced pursuant to this Section 16(b), they shall be reduced in
the following order:  First all payments and benefits that do not constitute
“nonqualified deferred compensation” within the meaning of section 409A of the
Code or that are exempt from section 409A of the Code (with the payments or
benefits being reduced in reverse order of when they otherwise would be made or
provided); second, all payments or benefits that constitute “nonqualified
deferred compensation” within the meaning of section 409A of the Code that are
not exempt from section 409A of the Code that were granted to Executive in the
12-month period of time preceding the applicable Change in Control, in the order
such benefits were granted to Executive; and third, all remaining payments and
benefits shall be reduced pro-rata.  Notwithstanding the foregoing, if
(i) reducing payments or benefits in the order described above would result in
the imposition on Executive of an additional tax under section 409A of the Code
(or similar state or local law), (ii) Executive so notifies the Company before
such reductions and payments are made and benefits provided, and (iii) reducing
the payments or benefits in another order would not result in the imposition on
Executive of an additional tax under section 409A of the Code (or similar state
or local law), payments and benefits shall instead be reduced in such other
order.

 

(c)           Section 409A Compliance.

 

(i)            With respect to any reimbursement of expenses or any provision of
in-kind benefits to Executive specified under this Agreement, such reimbursement
of expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangements providing for the
reimbursement of expenses referred to in section 105(b) of the Code; (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year following the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

(ii)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “deferred compensation” (as defined under
Treasury Regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12)) upon
or following a termination of employment unless such termination is also a
“separation from service” and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”  For purposes of section 409A of the
Code, the date as of which Company and Executive reasonably anticipate that no
further services would be performed by Executive for Company shall be construed
as the date that Executive first incurs a “separation from service” as defined
under section 409A of the Code.

 

(iii)          Notwithstanding anything in this Agreement to the contrary, if a
payment obligation arises on account of Executive’s separation from service
while Executive is a “specified employee” as described in section 409A of the
Code and the Treasury Regulations thereunder and as determined by Company in
accordance with its procedures, by which determination Executive is bound, any
payment of “deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
sections 1.409A-1(b)(3) through (b)(12)) shall be made on the first business day
of the seventh month following the date of Executive’s separation from service,
or, if earlier, within fifteen (15) days after the appointment of the personal
representative or executor of Executive’s estate following Executive’s death
together with interest on them for the period of delay at a rate equal to the
average prime interest rate published in the Wall Street Journal on any day
chosen by the Company during that period.  Thereafter, Executive shall receive
any remaining payments as if there had not been an earlier delay.

 

16

--------------------------------------------------------------------------------


 

(iv)          Notwithstanding anything to the contrary contained in this
Agreement, (i) the Executive shall have no legally-enforceable right to, and the
Company shall have no obligation to make, any payment or provide any benefit to
Executive if having such a right or obligation would result in the imposition of
additional taxes under section 409A of the Code, and (ii) any provision that
would cause any payment or benefit to fail to satisfy section 409A will have no
force and effect until amended to comply therewith (which amendment may be
retroactive to the extent permitted by section 409A and may be accomplished by
the Company without the Executive’s consent).   If any payment is not made or
any benefit is not provided under the terms of this Section 16(c)(iv), it is the
Company’s present intention to make a similar payment or provide a similar
benefit to the Executive in a manner that will not result in the imposition of
additional taxes under section 409A of the Code, to the extent feasible.  Each
payment made under this Agreement is intended to be a separate payment for the
purposes of section 409A of the Code.

 

(v)           The Company does not guarantee any particular tax effect to
Executive under this Agreement.  Company shall not be liable to Executive for
any payment made under this Agreement that is determined to result in an
additional tax, penalty or interest under section 409A of the Code, nor for
reporting in good faith any payment made under this Agreement as an amount
includible in gross income under section 409A of the Code.  The parties intend
this Agreement to be exempt from, or comply with, the requirements of
Section 409A of the Code and the final regulations and any guidance promulgated
thereunder so that none of the payments and benefits to be provided hereunder
will be subject to the additional tax imposed by Section 409A.  Any ambiguities
or ambiguous terms shall be interpreted to so be exempt or comply, and this
Agreement shall be administered in accordance with such intent.

 

17.          U.S. Citizenship and Immigration Services; Confidentiality and
Inventions Agreement.  Executive agrees to timely file all documents required by
the Department of Homeland Security to verify his/her identity and lawful
employment in the United States.  In addition, as a condition to Executive’s
employment with the Company, Executive is required to complete, sign, return,
and abide by the Company’s Employee Confidentiality and Inventions Agreement.

 

18.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.

 

19.          Resignation from Positions.  Upon Executive’s cessation of
employment with the Company for any reason, Executive agrees that Executive
shall be deemed to have resigned as an officer and as a director (if applicable)
from the Company and every subsidiary of the Company on which Executive is then
serving as an officer or director, and from any other entity or company on which
Executive is then serving as a director or officer at the request of the
Company, in each case effective as of the date of Executive’s cessation of
employment. In the event of Executive’s cessation of employment, Executive
agrees to execute a general resignation resigning from all positions then held
by Executive on every subsidiary of the Company and other entity or company on
which Executive is then serving as a director or officer at the request of the
Company.  Executive hereby grants the corporate secretary of the Company an
irrevocable power of attorney to execute on behalf of Executive all such
resignations, documents and instruments and to take all such other actions as
reasonably necessary to carry out the intention of this Section 19.

 

20.          Executive’s Commencement of Employment. It is a condition precedent
to the effectiveness of this Agreement that Executive commences working
full-time for the Company at the Company’s principal executive offices on the
Effective Date.  If Executive does not commence such full-time employment on the
Effective Date, then this Agreement shall be null and void and the Company shall
have no obligations hereunder or otherwise to Executive.

 

17

--------------------------------------------------------------------------------


 

21.          Executive’s Acknowledgement.

 

EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND HIM/HER RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE
CONTAINED IN IT (INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS) AND THAT HE/SHE
HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES
OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT
(INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS), THAT HE/SHE UNDERSTANDS ALL OF
SUCH AGREEMENTS, AND THAT HE/SHE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS SUCH
AGREEMENTS WITH HIS/HER PRIVATE LEGAL COUNSEL AND HAS AVAILED HIMSELF/HERSELF OF
THAT OPPORTUNITY TO THE EXTENT HE/SHE WISHED TO DO SO.  EXECUTIVE UNDERSTANDS
THAT THE DISPUTE RESOLUTION PROVISIONS OF THIS AGREEMENT GIVE UP THE RIGHT TO A
JURY TRIAL ON MATTERS COVERED BY THEM.

 

(Signature page follows)

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

ACCURAY INCORPORATED,

 

a Delaware Corporation

 

 

 

 

 

By:

/s/ Louis J. Lavigne, Jr.

 

Name:

Louis J. Lavigne, Jr.

 

Title:

Chairperson of the Board of Directors

 

 

 

 

 

By:

/s/ Alaleh Nouri

 

Name:

Alaleh Nouri

 

Title:

Senior Vice President, General Counsel

 

 

Accepted and Agreed,

 

 

 

Joshua H. Levine:

/s/ Joshua H. Levine

 

 

 

Signed on:

December 14, 2016

 

 

19

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE

 

[See attached]

 

20

--------------------------------------------------------------------------------


 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Agreement”) is hereby
entered into by and between                   , an individual (“Executive”), and
Accuray Incorporated, a Delaware corporation, on behalf of itself and all of its
subsidiaries (collectively, the “Company”).

 

Recitals

 

A.            Executive has been employed by the Company pursuant to an
employment agreement by and between the Company and Executive effective as of
January 1, 2017 (the “Employment Agreement”), and currently is serving as
[specify position held at time of termination];

 

B.            Executive’s employment with the Company and any of its parents,
direct or indirect subsidiaries, affiliates, divisions, or related entities
(collectively referred to herein as the “Company and its Related Entities”) will
be ended on the terms and conditions set forth in this Agreement.

 

Agreement

 

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.             Effective Date. Except as otherwise provided herein, this
Agreement shall be effective on the eighth day after it has been executed by
both of the parties (the “Effective Date”).

 

2.             End of Employment and Service as a Director. Executive’s
employment with the Company and its Related Entities has ended or will end
effective as of             Pacific Time, on                   (the “Termination
Date”). If Executive is an officer or a member of the Board of Directors of the
Company and/or its Related Entities (the “Board”) Executive hereby voluntarily
resigns from any such officer positions and the Board, effective
                 .

 

3.             Continuation of Benefits After the Termination Date. Except as
expressly provided in this Agreement or in the plan documents governing the
Company’s employee benefit plans, after the Termination Date, Executive will no
longer be eligible for, receive, accrue, or participate in any other benefits or
benefit plans provided by the Company and its Related Entities, including,
without limitation, medical, dental and life insurance benefits, and the
Company’s 401(k) retirement plan; provided, however, that nothing in this
Agreement shall waive Executive’s right to any vested benefits, including vested
amounts in the Company’s 401(k) retirement plan, which amounts shall be handled
as provided in the plan.

 

4.             Payments Upon Termination.  Executive will be entitled to receive
payment of the following:  (i) all earned but unpaid compensation (including
accrued unpaid vacation) through the effective date of termination, payable on
or before the termination date; and (ii) reimbursement, made in accordance with
Section 4(e) of the Employment Agreement, of any monies advanced or incurred by
Executive in connection with his/her employment for reasonable and necessary
Company-related expenses incurred on or before the Termination Date.  The
provisions of this Agreement shall not waive or terminate any rights to
compensation or vested benefits under the Company’s benefits plans or as
required by law, or to indemnification Executive may have under the Company’s
Certificate of Incorporation, Bylaws or separate indemnification agreement, as
applicable.

 

21

--------------------------------------------------------------------------------


 

5.             Severance Benefits or Enhanced Severance Benefits.  In return for
Executive’s promises in this Agreement, the Company will provide Executive with
the Severance Benefits or Enhanced Severance Benefits as defined in Sections
5(a) and 5(e) of the Employment Agreement and as applicable based on the nature
of the termination, subject to the terms and conditions set forth in the
Employment Agreement, including, but not limited to, Section 16 thereof.  The
Severance Benefits or Enhanced Severance Benefits will be paid as specified in
Section 5(a) or Section 5(e) of the Employment Agreement, as applicable and
shall be subject to required withholdings and authorized deductions and to
Section 21 below.

 

6.             Effect of Revocation or Subsequent Employment.

 

(a)           If Executive properly revokes this Agreement in accordance with
Section 13 below, Executive shall not be entitled to receive the payments and
benefits under Section 5, above, except that Executive’s rights under COBRA will
continue (but not, for purposes of clarity, the right to be reimbursed for COBRA
premiums or receive any COBRA Substitute Payments (as defined in the Employment
Agreement)).

 

(b)           The Company’s obligation to reimburse premiums for insurance
coverage under COBRA or otherwise will be extinguished as of the date
Executive’s coverage begins under the group health plan of any new employer.  If
Executive violates the restrictions in Section 17, below, the Company’s
obligation to pay premiums for insurance under COBRA or otherwise will be
immediately extinguished, and the other remedies specified in Section 17, below,
shall apply.

 

7.             Acknowledgement of Total Compensation and Indebtedness. Executive
acknowledges and agrees that the cash payments under Sections 4 and 5 of this
Agreement extinguish any and all obligations for monies, or other compensation
or benefits that Executive claims or could claim to have earned or claims or
could claim is owed to him/her as a result of his/her employment by the Company
and its Related Entities through the Termination Date, under the Employment
Agreement or otherwise.  Notwithstanding the foregoing, the parties acknowledge
and agree that the provisions of this Section 7 shall not terminate any rights
Executive has under Section 3 of this Agreement or to other payments Executive
may have, and to any indemnification Executive may have under the Company’s
Bylaws or separate indemnification agreement, as applicable.

 

8.             Status of Related Agreements and Future Employment.

 

(a)           Agreements Between Executive and the Company. [Agreements to be
scheduled at time].

 

(b)           Employment Agreement. The parties agree that the Employment
Agreement shall be terminated as of the Termination Date. Notwithstanding the
termination of the Employment Agreement, the parties hereto acknowledge that
certain rights and obligations set forth in the Employment Agreement extend
beyond the Termination Date.  In the event that any provision of this Agreement
conflicts with Section 6 of the Employment Agreement, the terms and provisions
of the section(s) providing the greatest protection to the Company and its
Related Entities shall control.

 

9.             Release by Executive.

 

(a)           Except for any obligations or covenants of the Company pursuant to
this Agreement and as otherwise expressly provided in this Agreement, Executive,
for himself/herself and his/her heirs, executors, administrators, assigns,
successors and agents (collectively, the “Executive’s Affiliates”) hereby fully
and without limitation releases and forever discharges the Company and its

 

22

--------------------------------------------------------------------------------


 

Related Entities, and each of their respective agents, representatives,
stockholders, owners, officers, directors, employees, consultants, attorneys,
auditors, accountants, investigators, affiliates, successors and assigns
(collectively, the “Company Releasees”), both individually and collectively,
from any and all waivable rights, claims, demands, liabilities, actions, causes
of action, damages, losses, costs, expenses and compensation, of whatever nature
whatsoever, known or unknown, fixed or contingent, which Executive or any of
Executive’s Affiliates has or may have or may claim to have against the Company
Releasees by reason of any matter, cause, or thing whatsoever, from the
beginning of time to the Effective Date (“Claims”), arising out of, based upon,
or relating to his/her employment or the termination of his/her employment with
the Company and its Related Entities and/or his/her service as an officer of any
of the Company Releasees, any agreement or compensation arrangement between
Executive and any of the Company Releasees, to the maximum extent permitted by
law.

 

(b)           Executive specifically and expressly releases any Claims arising
out of or based on: the California Fair Employment and Housing Act, Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the National
Labor Relations Act and the Equal Pay Act, as the same may be amended from time
to time; the California common law on fraud, misrepresentation, negligence,
defamation, infliction of emotional distress or other tort, breach of contract
or covenant, violation of public policy or wrongful termination; state or
federal wage and hour laws, and other provisions of the California Labor Code,
to the extent these may be released herein as a matter of law; or any other
state or federal law, rule, or regulation dealing with the employment
relationship, except those claims which may not be released herein as a matter
of law.

 

(c)           Nothing contained in this Section 9 or any other provision of this
Agreement shall release or waive any right that Executive has to indemnification
and/or reimbursement of expenses by the Company and its Related Entities with
respect to which Executive may be eligible as provided in California Labor Code
section 2802, the Company’s and its Related Entities’ Certificates of
Incorporation, Bylaws and any applicable directors and officers, errors &
omissions, umbrella or general liability insurance policies, any indemnification
agreements, including the Employment Agreement; or any other applicable source,
nor prevent Executive from cooperating in an investigation of the Company by the
Equal Employment Opportunity Commission (“EEOC”).

 

10.          Waiver of Civil Code Section 1542.

 

(a)           Executive understands and agrees that the release provided herein
extends to all Claims released above whether known or unknown, suspected or
unsuspected, which may be released as a matter of law. Executive expressly
waives and relinquishes any and all rights he/she may have under California
Civil Code section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

(b)           Executive expressly waives and releases any rights and benefits
which he/she has or may have under any similar law or rule of any other
jurisdiction. It is the intention of each party through this Agreement to fully,
finally and forever settle and release the Claims as set forth above. In
furtherance of such intention, the release herein given shall be and remain in
effect as a full and complete release of such matters notwithstanding the
discovery of any additional Claims or facts relating thereto.

 

23

--------------------------------------------------------------------------------


 

11.          [If Executive is age 40 or over on Termination Date]  Release of
Federal Age Discrimination Claims by Executive. Executive hereby knowingly and
voluntarily waives and releases all rights and claims, known or unknown, arising
under the Age Discrimination In Employment Act of 1967, as amended, which he/she
might otherwise have had against the Company or any of the Company Releasees
regarding any actions which occurred prior to the date that Executive signed
this Agreement, except that Executive is not prevented from cooperating in an
investigation by the EEOC or from filing an EEOC charge other than for personal
relief.

 

12.          Release by Company and its Related Entities.  The Company and its
Related Entities hereby release and forever discharge Executive, from any and
all waivable actions, causes of action, covenants, contracts, claims and demands
of whatever character, nature and kind, whether known or unknown, which the
Company and its Related Entities ever had, now have, or any of them hereafter
can, shall or may have by reason of Executive’s employment and/or his/her
service as a director and/or officer of the Company and/or its Related Entities;
provided, however, that this general release shall not apply, or be deemed or
construed to apply, to (a) any of Executive’s continuing obligations pursuant to
this Agreement or the Employment Agreement,  (b) criminal conduct or acts or
omissions constituting willful misconduct or gross negligence by Executive
during his/her employment with the Company, or (c) recoupment of all or a
portion of any previously awarded bonus or equity award pursuant to the
Company’s Recoupment (Clawback) Policy that was in effect when the bonus was
paid or the equity award vested or was exercised by Executive, whichever was
later.

 

13.          [If Executive is age 40 or over on Termination Date]  Review and
Revocation Rights. Executive hereby is advised of the following:

 

(a)           Executive has the right to consult with an attorney before signing
this Agreement and is encouraged by the Company to do so;

 

(b)           Executive has twenty-one (21) days from his/her receipt of this
Agreement to consider it; and

 

(c)           Executive has seven (7) days after signing this Agreement to
revoke this Agreement, and this Agreement will not be effective until that
revocation period has expired without revocation. Executive agrees that in order
to exercise his/her right to revoke this Agreement within such seven (7) day
period, he/she must do so in a signed writing delivered to the Company’s Board
before the close of business on the seventh calendar day after he/she signs this
Agreement.

 

14.          Confidentiality of Agreement. After the execution of this Agreement
by Executive, neither Executive, his/her attorney, nor any person acting by,
through, under or in concert with them, shall disclose any of the terms of or
amount paid under this Agreement (other than to state that the Company has filed
this Agreement and/or agreements related thereto as public documents) or the
negotiation thereof to any individual or entity; provided, however, that the
foregoing shall not prevent such disclosures by Executive to his/her attorney,
tax advisors and/or immediate family members, as may be required by law, or in
connection with Protected Activity (as defined in the Employment Agreement).

 

15.          No Filings. Executive represents that he/she has not filed any
lawsuits, claims, charges or complaints, which are pending as of the date
hereof, against the Company Releasees with any local, state or federal agency or
court from the beginning of time to the date of execution of this Agreement, and
that Executive is not aware of any facts that would support any Claims or any
compliance-related or code of ethics violations of any kind whatsoever against
the Company Releasees, including without limitation any claims for any
work-related injuries.  If Executive hereafter commences, joins in, or in any
manner seeks relief through any suit arising out of, based upon, or relating to
any of the Claims released in this

 

24

--------------------------------------------------------------------------------


 

Agreement, or in any manner asserts against the Company Releasees any of the
Claims released in this Agreement, then Executive agrees to pay to the Company
Releasees against whom such Claim(s) is asserted, in addition to any other
damages caused thereby, all attorneys’ fees incurred by the Company Releasees in
defending or otherwise responding to the suit or Claim; provided, however, that
this provision shall not obligate Executive to pay the Company Releasees’
attorneys’ fees in any action challenging the release of claims under the Older
Workers Benefit Protection Act or the ADEA, unless otherwise allowed by law. If
any governmental agency or court ever assumes jurisdiction over any such
lawsuit, claim, charge or complaint and/or purports to bring any legal
proceeding, in whole or in part, on behalf of Executive based upon events
occurring prior to the execution of this Agreement, Executive will request such
agency or court to withdraw from and/or to dismiss the lawsuit, claim, charge or
complaint with prejudice.

 

16.          Confidential and Proprietary Information. Executive acknowledges
that certain information, observations and data obtained by him/her during the
course of or related to his/her employment with the Company and its Related
Entities (including, without limitation, projection programs, business plans,
business matrix programs (i.e., measurement of business), strategic financial
projections, certain financial information, shareholder information, technology
and product design information, marketing plans or proposals, personnel
information, customer lists and other customer information) are the sole
property of the Company and its Related Entities and constitute Proprietary
Information as defined in Section 6 of the Employment Agreement.  Executive
represents and warrants that he/she has returned all files, customer lists,
financial information and other property of the Company and its Related Entities
that were in Executive’s possession or control without retaining copies thereof
(other than a copy of the Employee Handbook and personnel records relating to
Executive’s employment).  Executive further represents and warrants that he/she
does not have in his/her possession or control any files, customer lists,
financial information or other property of the Company and its Related Entities.
In addition to his/her promises in Section 6 of the Employment Agreement,
Executive agrees that he/she will not disclose to any person or use any such
information, observations or data without the written consent of the Board.  If
Executive is served with a deposition subpoena or other legal process calling
for the disclosure of such information, or if he/she is contacted by any third
person requesting such information, he/she will notify the Board as soon as is
reasonably practicable after receiving  notice and will reasonably cooperate
with the Company and its Related Entities in minimizing the disclosure thereof;
provided, that nothing in this Agreement will (i) affect Executive’s obligations
to testify truthfully in response to any subpoena or other legally required
discovery proceeding or (ii) in any way limit or prohibit Executive from
engaging in Protected Activity.

 

17.          Prohibited Activities.

 

(a)           Non-Solicitation of Customers and Other Business Partners. 
Executive recognizes that by virtue of his/her employment with the Company,
he/she will be introduced to and involved in the solicitation and servicing of
existing customers and other business partners of the Company and new customers
and business partners obtained by the Company during his/her employment. 
Executive understands and agrees that all efforts expended in soliciting and
servicing such customers and business partners shall be for the benefit of the
Company.  Executive further agrees that during his/her employment with the
Company he/she will not engage in any conduct which could in any way jeopardize
or disturb any of the customer and business partner relationships of the
Company.  In addition, to the extent permitted under applicable law, Executive
agrees that, for a period beginning on the Effective Date and ending twelve (12)
months after termination of Executive’s employment with the Company, regardless
of the reason for such termination, Executive shall not use any Proprietary
Information to, directly or indirectly, solicit, direct, interfere with, or
entice away from the Company any existing customer, licensee, licensor, vendor,
contractor or distributor of the Company or for the customer or other business
partner to expand its business with a competitor, without the prior written
consent of the Board.

 

25

--------------------------------------------------------------------------------


 

(b)           Non-Solicitation of Employees.  Executive recognizes the
substantial expenditure of time and effort which the Company devotes to the
recruitment, hiring, orientation, training and retention of its employees. 
Accordingly, Executive agrees that, for a period beginning on the Effective Date
and ending twelve (12) months after termination of Executive’s employment with
the Company, regardless of the reason for such termination, Executive shall not
use any Proprietary Information, directly or indirectly, for himself/herself or
on behalf of any other person or entity, to solicit, offer employment to, hire
or otherwise retain the services of any employee of the Company in a position
classified as exempt from overtime pay requirements.  For purposes of the
foregoing, “employee of the Company” shall include any person who was an
employee of the Company at any time within six (6) months prior to the
prohibited conduct.

 

(c)           Scope of Restrictions. Executive agrees that the restrictions in
Sections 17 (a) and (b), above, are reasonable and necessary to protect the
Company’s trade secrets and that they do not foreclose Executive from working in
the medical device industry generally.  To the extent that any of the provisions
in this Section 17 are held to be overly broad or otherwise unenforceable at the
time enforcement is sought, Executive agrees that the provision shall be
reformed and enforced to the greatest extent permissible by law.  Executive
further agrees that if any portion of this Section 17 is held to be
unenforceable, that the remaining provisions of it shall be enforced as written.

 

18.          Remedies. Executive acknowledges that any misuse of Proprietary
Information belonging to the Company and its Related Entities, or any violation
of Section 6 of the Employment Agreement, and any violation of Sections 14, 16
and 17 of this Agreement, will result in irreparable harm to the Company and its
Related Entities, and therefore, the Company and its Related Entities shall, in
addition to any other remedies, be entitled to immediate injunctive relief. To
the extent there is any conflict between Section 6 of the Employment Agreement
and this Section 18, the provision providing the greatest protection to the
Company and its Related Entities shall control. In addition, in the event of a
breach of any provision of this Agreement by Executive, including Sections 14,
16 and 17, Executive shall forfeit, and the Company and its Related Entities may
withhold payment of any unpaid portion of, the Severance Benefits or Enhanced
Severance Benefits provided under Section 5, above.

 

19.          Cooperation Clause.

 

(a)           To facilitate the orderly conduct of the Company and its Related
Entities’ businesses, for the twelve (12)-month period following the Effective
Date, Executive agrees to cooperate, at no charge, with the Company and its
Related Entities’ reasonable requests for information or assistance related to
the time of his/her employment.

 

(b)           For the twelve (12)-month period following the Effective Date,
Executive agrees to cooperate, at no charge, with the Company’s and its Related
Entities’ and its or their counsel’s reasonable requests for information or
assistance related to (i) any investigations (including internal investigations)
and audits of the Company’s and its Related Entities’ management’s current and
past conduct and business and accounting practices and (ii) the Company’s and
its Related Entities’ defense of, or other participation in, any administrative,
judicial, or other proceeding arising from any charge, complaint or other action
which has been or may be filed relating to the period during which Executive was
employed by the Company and its Related Entities.   The Company will promptly
reimburse Executive for his/her reasonable, customary and documented
out-of-pocket business expenses in connection with the performance of his/her
duties under this Section 19.  Except as required by law or authorized in
advance by the Board of Directors of the Company, Executive will not
communicate, directly or indirectly, with any third party other than Executive’s
legal counsel, including any person or representative of any group of people or
entity who is suing or has indicated that a legal action against the Company and
its Related Entities or any of their directors or officers is being
contemplated, concerning

 

26

--------------------------------------------------------------------------------


 

the management or governance of the Company and its Related Entities, the
operations of the Company and its Related Entities, the legal positions taken by
the Company and its Related Entities, or the financial status of the Company and
its Related Entities. If asked about any such individuals or matters, Executive
shall say: “I have no comment,” and shall direct the inquirer to the Company.
Executive acknowledges that any violation of this Section 19 will result in
irreparable harm to the Company and its Related Entities and will give rise to
an immediate action by the Company and its Related Entities for injunctive
relief.

 

20.          No Future Employment. Executive understands that his/her employment
with the Company and its Related Entities will irrevocably end as of the
Termination Date and will not be resumed at any time in the future. Executive
agrees that he/she will not apply for, seek or accept employment by the Company
and its Related Entities at any time, unless invited to do so by the Company and
its Related Entities.

 

21.          Tax Issues.  The parties agree that the payments and benefits
provided under this Agreement, and all other contracts, arrangements or programs
that apply to him/her, shall be subject to Section 16 of the Employment
Agreement.

 

22.          Non-disparagement.  Executive agrees not to criticize, denigrate,
or otherwise disparage the Company and its Related Entities, or any of their
directors, officers, products, processes, experiments, policies, practices,
standards of business conduct, or areas or techniques of research.  The Company
agrees not to authorize or condone denigrating or disparaging statements about
Executive to any third party, including by press release or other formally
released announcement.  Factually accurate statements in legal or public filings
shall not violate this provision.  In addition, nothing in this Section 22 shall
prohibit Executive or the Company or the Board, or any of their employees or
members from complying with any lawful subpoena or court order or taking any
other actions affirmatively authorized by law.

 

23.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws.

 

24.          Dispute Resolution. The parties hereby agree that all disputes,
claims or controversies arising from or otherwise in connection with this
Agreement (except for injunctive relief sought by either party) between them and
between Executive and any of the Company’s affiliated entities and the successor
of all such entities, and any director, stockholder or employee of the Company
will be resolved in accordance with Section 13 of the Employment Agreement,
except for its attorneys’ fee provision.

 

25.          Attorneys’ Fees. Except as otherwise provided herein, in any
action, litigation or proceeding between the parties arising out of or in
relation to this Agreement, including any purported breach of this Agreement,
the prevailing party shall be entitled to an award of its costs and expenses,
including reasonable attorneys’ fees.

 

26.          Non-Admission of Liability. The parties understand and agree that
neither the payment of any sum of money nor the execution of this Agreement by
the parties will constitute or be construed as an admission of any wrongdoing or
liability whatsoever by any party.

 

27.          Severability. If any one or more of the provisions contained herein
(or parts thereof), or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity
and enforceability of any such provision in every other respect and of the
remaining provisions hereof will not be in any way impaired or affected, it
being intended that all of the rights and privileges shall be enforceable to the
fullest extent permitted by law.

 

27

--------------------------------------------------------------------------------


 

28.          Entire Agreement. This Agreement represents the sole and entire
agreement among the parties and, except as expressly stated herein, supersedes
all prior agreements, negotiations and discussions among the parties with
respect to the subject matters contained herein.

 

29.          Waiver. No waiver by any party hereto at any time of any breach of,
or compliance with, any condition or provision of this Agreement to be performed
by any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.

 

30.          Amendment. This Agreement may be modified or amended only if such
modification or amendment is agreed to in writing and signed by duly authorized
representatives of the parties hereto, which writing expressly states the intent
of the parties to modify this Agreement.

 

31.          Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed to be an original as against any party that has signed
it, but both of which together will constitute one and the same instrument.

 

32.          Assignment. This Agreement inures to the benefit of and is binding
upon the Company and its successors and assigns, but Executive’s rights under
this Agreement are not assignable, except to his/her estate.

 

33.          Notice. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) if personally delivered or delivered by overnight courier; (b) if
sent by electronic mail, telecopy or facsimile (except for legal process); or
(c) if mailed by overnight or by first class, United States certified or
registered mail, postage prepaid, return receipt requested, and properly
addressed as follows:

 

If to the Company:

 Accuray Incorporated

 

 

 

 

 

1310 Chesapeake Terrace

 

 

Sunnyvale, California 94089

 

 

Attn: Board of Directors

 

 

c/o Corporate Secretary

 

 

Fax No. (408) 789-4205

 

 

 

If to Executive:

 

Address: most recent on file with the Company

 

 

Email: most recent on file with the Company

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third business day after being sent by
first class, United States certified or registered mail; or if given by Federal
Express or other similar overnight service, on the date of delivery; or if given
by electronic mail, telecopy or facsimile machine during normal business hours
on a business day, when confirmation of transmission is indicated by the
sender’s machine; or if given by electronic mail, telecopy or facsimile machine
at any time other than during normal business hours on a business day, the first
business day following when confirmation of transmission is indicated by the
sender’s machine. Unless otherwise agreed, notices, requests, demands and other
communications delivered to legal counsel of any party hereto, whether or not
such counsel shall consist of in-house or outside counsel, shall not constitute
duly given notice to any party hereto.

 

28

--------------------------------------------------------------------------------


 

34.          Miscellaneous Provisions.

 

(a)           The parties represent that they have read this Agreement and fully
understand all of its terms; that they have conferred with their attorneys, or
have knowingly and voluntarily chosen not to confer with their attorneys about
this Agreement; that they have executed this Agreement without coercion or
duress of any kind; and that they understand any rights that they have or may
have, and they are signing this Agreement with full knowledge of any such
rights.

 

(b)           Both parties have participated in the drafting of this Agreement
with the assistance of counsel to the extent they desired. The language in all
parts of this Agreement must be in all cases construed simply according to its
fair meaning and not strictly for or against any party. Whenever the context
requires, all words used in the singular must be construed to have been used in
the plural, and vice versa, and each gender must include any other gender. The
captions of the Sections of this Agreement are for convenience only and must not
affect the construction or interpretation of any of the provision herein.

 

(c)           Each provision of this Agreement to be performed by a party hereto
is both a covenant and condition, and is a material consideration for the other
party’s performance hereunder, and any breach thereof by the party will be a
material default hereunder. All rights, remedies, undertakings, obligations,
options, covenants, conditions and agreements contained in this Agreement are
cumulative and no one of them is exclusive of any other. Time is of the essence
in the performance of this Agreement.

 

(d)           Each party acknowledges that no representation, statement or
promise made by any other party, or by the agent or attorney of any other party,
except for those in this Agreement, has been relied on by him/her or it in
entering into this Agreement.

 

(e)           Unless expressly set forth otherwise, all references herein to a
“day” are deemed to be a reference to a calendar day. All references to
“business day” mean any day of the year other than a Saturday, Sunday or a
public or bank holiday in Orange County, California. Unless expressly stated
otherwise, cross-references herein refer to provisions within this Agreement and
are not references to any other document.

 

(f)            Each party to this Agreement will cooperate fully in the
execution of any and all other documents and in the completion of any additional
actions that may be necessary or appropriate to give full force and effect to
the terms and intent of this Agreement.

 

EACH OF THE PARTIES ACKNOWLEDGES THAT HE/SHE/IT HAS READ THIS AGREEMENT,
UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A
WAIVER OF THE RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO EXECUTIVE, HE/SHE
UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

(Signature page follows)

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the dates written below.

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 Date:

 

 

 

 

 

COMPANY:

 

Accuray Incorporated

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 Date:

 

 

 

30

--------------------------------------------------------------------------------


 

Exhibit B

 

SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016

 

“ . . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. . . . An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual—(A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

 

31

--------------------------------------------------------------------------------